Citation Nr: 0613620	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to an effective date earlier than September 
2, 1998, for the 30 percent rating for degenerative joint 
disease of the lumbar spine.  

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to January 
1991.

The issues fully perfected for appeal come to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  That decision 
continued a 20 percent rating for diabetes mellitus and 
increased the rating for degenerative joint disease of the 
lumbar spine from 10 to 20 percent, effective in September 
1998.  In March 2000, a hearing officer added 10 percent for 
demonstrable deformity of a vertebral body, with the same 
September 1998 effective date.  

When the case was previously before the Board, in November 
2003, the issues included entitlement to a rating in excess 
of 10 percent for tinnitus of the left ear.  The veteran 
withdrew this claim in a written statement dated in May 2004.  
Since an appellant may withdraw an appeal in writing, the 
appeal for a higher rating for tinnitus is no longer before 
the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

Also in November 2003, the Board noted that the veteran had 
submitted a notice of disagreement, dated in July 1999, with 
the denial of an extension of VA work- experience training 
and the resolution of that issue was not entirely clear from 
the file.  In a written statement dated in December 2004, the 
veteran withdrew this claim.  As noted above, an appellant 
may withdraw an appeal in writing.  As the veteran has made a 
written withdraw of the issue, the appeal for an extension of 
VA work-experience training is no longer before the Board.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

The November 2003 Board remand also pointed out that there 
was a notice of disagreement, dated in August 2000, with an 
August 2000 RO letter informing the veteran that continued 
"helpless child" (permanently incapable of self-support) 
status for a dependent was denied.  The Board remanded the 
issue for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The SOC 
was sent in October 2004.  Although the Board remand 
emphasized the need for a timely substantive appeal, a 
substantive appeal on this issue is not of record.  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
an issue.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Roy v. Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 
Vet. App. 9 (1993); Bernard v. Brown, 4 Vet. App. 384 (1994).  
Since the veteran has not filed a substantive appeal, the 
claim for helpless child benefits is not properly before the 
Board.  

The veteran has filed other claims for benefits secondary to 
her service-connected back disorder and diabetes, and that 
these additional claims have been denied.  There is no 
substantive appeal to the March 2005 statement of the case 
and there is no notice of disagreement with the August 2005 
rating decision.  Thus, the issues addressed in those actions 
are not in appellate status.  

The Board's November 2003 remand requested that the veteran 
be notified in accordance with the Veterans Claims Assistance 
Act of 2000 (herein "VCAA") and that she be afforded 
examinations for her service-connected back disorder and 
diabetes mellitus.  These actions have been completed and the 
Board now proceeds with it review of the appeal.  

The issue of entitlement to an effective date earlier than 
September 2, 1998, for a 30 percent rating for degenerative 
joint disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is manifested by pain and 
limitation of motion, which is no more than moderate, with 
forward flexion to 80 degrees; it is not productive of more 
than moderate lumbosacral strain; service connection is not 
in effect for intervertebral disc syndrome and there is no X-
ray evidence of a vertebral fracture or deformity.  

3.  The veteran's service-connected diabetes mellitus 
requires insulin, an oral hypoglycemic agent, and restricted 
diet; it does not require regulation of her activities 
(avoidance of strenuous occupational and recreational 
activities); there is no competent medical evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations one to two times per year or visits to a 
diabetic care giver two times per month.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2003), 5242 (2005).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.7, 4.114 and Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in March 1999, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

The Court's decision in Pelegrini, at 120, 121, held, in 
part, that a VCAA notice, consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the November 2003 Board remand required that the 
veteran be given notice complying with VCAA.  That was done 
by a letter dated in June 2004.  Review of the VCAA notice 
letter of June 2004 discloses that it complied with all the 
requirements as described by the Court.  Particularly, while 
the wording of the VCAA notice did not repeat the wording of 
the regulation, it adequately informed the claimant that she 
should provide any evidence that her service-connected 
disabilities had increased severity, that she should give VA 
everything she had pertaining to the claim.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statements of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and her 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
her.  Further, the veteran had an opportunity to respond 
before the RO re-adjudicated her claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of her claim by VA and thus VA 
essentially cured the error in the timing of notice.  See 
Mayfield v. Nicholson; 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the issues decided herein are not 
claims for service connection.  Moreover, following the 
Board's remand, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims for increased ratings.  While she was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision on the rating issues.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for diabetes mellitus, any questions as to 
the appropriate effective date to be assigned for an increase 
are rendered moot.  On the other hand, while the Board denies 
a rating in excess of 30 percent for the veteran's low back 
disability, the RO did increase the rating to that level.  
The effective date for that increase will be addressed in the 
Remand portion of this decision, below.  The effective date 
issue does not affect the extent of the disability or whether 
a higher rating is warranted, so the Board will address the 
evaluation of the service-connected back disorder.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  

The veteran has been afforded appropriate VA examinations in 
conjunction with his increased rating claims, which were 
thorough in nature and resulted in adequate findings for 
rating purposes.  This and other relevant evidence of record 
is sufficient to address these issues; there is no duty to 
provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(2005). 

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  



Degenerative Joint Disease of the Lumbar Spine  

While there is no X-ray evidence of a lumbar vertebral 
fracture resulting in deformity of a vertebra, the RO 
assigned an additional 10 percent for the veteran's low back 
disability (resulting in a 30 percent versus a 20 percent 
rating) by analogy (38 C.F.R. § 4.20) due to increased pain.  
Prior to September 26, 2003, residuals of a fracture of a 
vertebra without cord involvement were rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
38 C.F.R. Part 4, Code 5285.  The Board parenthetically notes 
that increased functional limitation due to pain is more 
appropriately considered under 38 C.F.R. § 4.40 and, in this 
case, the criteria for rating limitation of motion of the 
lumbar spine (Code 5292) or thoracolumbar spine (5242).  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such will be 
considered in the analysis below.

Prior to September 26, 2003, ankylosis of the lumbar spine 
was rated as 40 percent disabling where favorable and as 50 
percent disabling where unfavorable.  38 C.F.R. Part 4, Code 
5289 (2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Service connection is not in effect for degenerative disc 
disease and, in any event, the medical evidence does not show 
more than moderate intervertebral disc syndrome.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  A 
review of the record demonstrates that the RO considered the 
old and new criteria for rating disabilities of the spine, 
and the veteran was made aware of the changes.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which is not applicable here as service connection 
is not in effect for degenerative disc disease or 
intervertebral disc syndrome), the general rating formula for 
diseases and injuries of the spine, in pertinent part, are as 
follows, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Codes 5237, 5242 (2005).  

Background

The Board's review of the extensive VA clinical records 
reveals complaints of pain and limitation of motion, without 
sufficient information to rate the disability.  

The report of the January 1999 VA spine examination shows 
that the veteran complained of constant back pain without 
flare-ups.  She put the intensity of pain at 8 on a 10 point 
scale.  She reported that she was unable to bend at times and 
that the pain occasionally radiated into both buttocks.  She 
reported difficulty with bending, sitting, or prolonged 
walking or standing.  This affected her work and daily 
activities.  Her range of motion, as measured by goniometer 
was: flexion 45 degrees, extension 30 degrees, right and left 
lateral flexion to 40 degrees, and right and left rotation to 
30 degrees.  The examiner noted that she complained of pain 
at the start and to the end of every motion in the range of 
motion studies.  There was no apparent additional weakness or 
pain on repetitive use.  No muscle spasms were noted.  There 
was no weakness on testing against gravity and against strong 
resistance.  There was tenderness of the paraspinal muscles, 
bilaterally, on palpation.  There was a normal lordotic 
lumbar curve.  Straight leg raising went to 60 degrees 
bilaterally, with a complaint of pain in the lower back.  
Patrick's test was negative.  Ely's and Goldthwaite's signs 
were absent.  The knee rocking test was positive for lower 
back pain.  There was no kyphosis or scoliosis.  Back 
musculature was heavy.  Strength was 4.  Deep tendon reflexes 
were 2+ at the patellas and 1+ at the ankles, bilaterally.  
There was no foot drop or muscular atrophy.  X-rays disclosed 
mild-moderate osteophyte formation in the lower lumbar spine 
with mild disc height narrowing at L5-S1 and L2-3.  The X-ray 
report specified that there was no fracture or dislocation.  
The January 1999 VA examination concluded with a diagnosis of 
degenerative joint disease, L2-3 and L5-S1.  

Magnetic resonance imaging (MRI) in March 1999 disclosed 
broad based bulging annulus at L4-5 and mild bulging at L5-
S1.  There was no definite mass effect upon the thecal sac or 
exiting nerve roots.  

At her RO hearing in October 1999, the veteran testified that 
she had back pain with walking, sitting or standing.  

The report of the August 2004 VA examination shows that the 
veteran reported constant low back pain, which she described 
as 8 on a 10 point intensity scale.  She had no radicular 
pain or change in sensation in her legs.  Her low back pain 
worsened to 9 out of 10 with sitting, standing, or walking 
more than an hour, lifting more than 5 pounds, heavy pushing, 
heavy pulling, and occasional coughing.  Her back condition 
was stable and she denied any flare-ups.  It was noted that 
she carried a 30 pound backpack without difficulty.  She was 
able to flex her back 80 degrees to adjust materials in the 
pack, without back pain.  She performed 30 percent of a 
normal squatting maneuver without difficulty.  When seated in 
the examining room with her legs fully extended, she easily 
brought her finger tips to her toes.  Examination of the 
spine revealed a normal contour.  

The veteran flexed forward 80 degrees.  Right and left 
leaning was 20 degrees.  She complained of pain in the low 
back at extremes of the range of motion.  The examiner 
commented that the veteran demonstrated a normal range of 
motion in the lumbar spine.  Right and left rotation was 30 
degrees without pain, in the normal fashion.  There was no 
muscle spasm or tenderness in the thoracic spine, the lumbar 
spine, or the buttocks.  Examination in the sitting position 
showed deep tendon reflexes in the knees and ankles, 
sensation, pedal pulses, and straight leg raising to 90 
degrees, to be within normal limits.  The examiner expressed 
the opinion that the veteran's spine motion was normal for 
her body habitus.  It was not expected that she would 
experience any increased loss of function or limited motion 
when her back pain was exacerbated, and she denied flare-ups.  
It was the examiner's opinion that the veteran's complaint of 
constant back pain was not consistent with her back motion.  
X-rays were reviewed.  The pertinent diagnosis was multilevel 
osteoarthritis of the lumbar spine without neurologic or 
mechanical deficit with complaints of constant low back pain.  

In December 2004, the veteran had an examination for 
housebound status or permanent need for regular aid and 
attendance.  The examination focused on her carpal tunnel 
syndrome.  As to the spine, the examiner wrote "N/A."  

Analysis

The veteran's service-connected low back disorder is 
currently rated as 30 percent disabling.  The Board notes at 
the outset that service connection is not in effect for disc 
disease of the lumbar spine so the criteria for rating 
intervertebral disc syndrome ratable under 38 C.F.R. Part 4, 
Code 5293 (prior to September 23, 2002) (old criteria) or 
Code 5243 (2005) (new criteria) are not applicable.  The 
Board parenthetically notes that there has been no diagnosis 
or assessment of more than moderately disabling disc disease 
or intervertebral disc syndrome.  The Board also finds that, 
while the RO assigned an additional 10 percent for the 
veteran's low back disability (resulting in a 30 percent 
versus a 20 percent rating) citing the note after 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, relating to a vertebral 
fracture with resultant deformity of a vertebral body, such 
was by "analogy" (38 C.F.R. § 4.20) to that provision 
because of pain.  There is no X-ray evidence of an actual 
lumbar vertebral fracture resulting in deformity of a 
vertebra.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as 20 
percent disabling where moderate and the next higher 
evaluation was 40 percent, assigned when the limitation of 
motion was severe.  38 C.F.R. Part 4, Code 5292 (2003).  In 
this case, the Board notes that the examiners have considered 
pain and other factors which limit motion in accordance with 
38 C.F.R. §§ 4.40 and 4.45, as discussed by the Court in 
DeLuca, supra.  

On the January 1999 VA spine examination there was tenderness 
of the paraspinal muscles, bilaterally.  Flexion was 45 
degrees, extension was 30 degrees, right and left lateral 
flexion went to 40 degrees, and right and left rotation went 
to 30 degrees, with complaints of pain at the start and to 
the end of every motion in the range of motion studies.  
There was no additional weakness or pain on repetitive use.  
There were no muscle spasms or weakness.  The lordotic lumbar 
curve was normal, with no kyphosis or scoliosis.  These 
limitations of back motion fall within the moderate range and 
do not approximate the severe limitation of motion required 
for the next higher rating of 40 percent.  38 C.F.R. § 4.7 
(2005).  

The Board has also considered the criteria for a lumbosacral 
strain in effect prior to September 26, 2003.  The January 
1999 VA examination showed that there was no muscle spasm or 
loss of lateral spine motion as required for a 20 percent 
rating.  Further, the next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The examiner 
specifically reported that there was no Goldthwaite's sign.  
While there was some limitation of forward bending, it was 
not to a marked degree.  Lateral motion of the spine was 
reduced but not completely lost.  There is MRI evidence of 
osteoarthritic changes and narrowing or irregularity of joint 
space; however, most of the criteria for a 40 percent rating 
are not present.  That is, the entire disability picture does 
not more nearly approximate a severe level of lumbosacral 
strain, so the criteria for a higher rating (40 percent) 
under Code 5295 are not met.  

Considering the August 2004 VA examination under the new 
rating criteria, in effect at that time, it is notable that, 
with consideration of limiting factors, in accordance with 
38 C.F.R. §§ 4.40 and 4.45, as expounded by the Court in 
DeLuca, Id., the veteran flexed forward 80 degrees.  Under 
the new criteria, this limitation of greater than 60 degrees, 
but not greater than 85 degrees would warrant a 10 percent 
rating.  The combined range of motion is difficult to compute 
because the limitation of backward extension was not 
recorded.  However, flexion to 80 degrees, right lateral 
bending to 20 degrees, left lateral bending to 20 degrees, 
right rotation to 30 degrees and left rotation to 30 degrees 
added up to a combined limitation of 180 degrees, which, even 
without a measurement for extension, the total range of 
motion is not limited to a degree that supports a higher 
rating.

Under the new criteria, the next higher rating, 40 percent, 
would require that forward flexion of the thoracolumbar spine 
be limited to 30 degrees or less; or, that there be favorable 
ankylosis of the entire thoracolumbar spine.  The 
examinations clearly establish that there is no ankylosis and 
that the forward flexion of the thoracolumbar spine to 45 
degrees in January 1999 and to 80 degrees in August 2004, is 
much greater and does not more nearly approximate the 
restriction to 30 degrees or less, required for the higher 
rating.  

While the veteran may feel that her service-connected back 
disorder impairs her functioning to such an extent that a 
higher rating is warranted, the medical reports provide much 
more probative evidence as to the extent of the disability.  
Here, the competent medical reports provide a preponderance 
of evidence, which establishes that her service-connected 
back disability does not approximate any old or new criteria 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Diabetes Mellitus  

Diabetes is rated as follows: 
      Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated:..........................................100 
percent; 
      Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated:...........................60 percent; 	Requiring insulin, 
restricted diet, and regulation of activities:......40 percent; 
	Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted 
diet:.......................................................................20 percent; 	Manageable by 
restricted diet only:.....................................10 percent. 38 C.F.R. § 
4.119, Code 7913 (2005).

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2005).  

Background

The appellant was examined by VA for her diabetes mellitus in 
January 1999.  She reported having hypoglycemic reactions one 
to two times per month.  She was on a 1200 calorie diet and 
had no weight loss or gain in the past year.  She had no 
restriction of activities.  She reported blurring of vision 
approximately twice weekly, with high blood sugars.  She had 
no vascular or cardiac symptoms.  She had numbness and 
tingling of her fingers and toes.  She took oral medications, 
glipizide and metformin.  She visited her diabetes care 
provider once a month.  She reported occasional anal pruritus 
and had a loss of strength some days, but not always.  Blood 
pressure was within normal limits.  The heart had a normal 
sinus rhythm with no murmurs, clicks, thrills or rubs.  
Peripheral vessels were normal.  On examination of her eyes, 
there was no evidence of macular degeneration.  There was no 
evidence of skin disease or inflammation.  There was no 
inflammation of the feet.  Bowel and bladder function and 
control were normal.  The diagnosis was type II diabetes 
mellitus.  

Laboratory studies done for the January 1999 VA examination 
revealed a urinary glucose of 250 mg/dl, which was high 
compared to a normal range from negative to 50 mg/dl.  
Urinary protein was also high at 30 mg/dl, which was high 
compared to a range from negative to 30 mg/dl.  Blood glucose 
was high at 272 mg/dl compared to a reference range from 70 
to 105.  

At her RO hearing in October 1999, the veteran testified that 
her diabetes was not adequately controlled by the oral 
medications she was taking.  

The record includes VA clinical notes reflecting elevated 
blood sugars and urine glucose.  A clinical record, dated in 
September 2003, shows that maximum doses of oral medications 
were not providing adequate control and that it was decided 
to start insulin.  A note dated in October 2003 shows that 
the veteran was to begin taking 20 units of insulin before 
breakfast and 15 units before dinner, after oral medicine was 
stopped.  A note dated in late October 2003 shows that the 
veteran was using insulin and was completely off oral anti-
diabetic medicines.  Home blood sugars were a little over 
200, with one at 156.  

In statements dated in August 2004, the veteran, her husband, 
her sister and her brother-in-law wrote that she had 
extensive symptoms as a result of her service-connected 
diabetes.  

On the August 2004 VA examination, the veteran reported that 
she was presently using NPH insulin, 20 units in the morning 
and 35 units at bed time, and regular insulin, 20 units in 
the morning and 20 units at dinner time.  She also took 1000 
mg of metformin twice daily.  She was attempting to follow a 
diet with regard to her calorie intake.  She reported 
symptoms of intermittent hyperglycemia characterized by 
thirst and nocturia, but no recent symptoms of hypoglycemia.  
She did not complain of halitosis.  She saw her doctor on a 
regular basis every one to three months.  

On examination, the veteran weighed 206 pounds.  Blood 
pressure was within normal limits.  Heart sounds were normal.  
Lungs were clear.  The abdomen was benign.  Neurologic 
examination was non-focal.  She had numbness in her feet in 
keeping with diabetic neuropathy.  (Service connection and 10 
percent ratings are already in effect for peripheral 
neuropathy of the lower extremities, along with a 10 percent 
rating for peripheral neuropathy of the left upper 
extremity.)  The doctor expressed the opinion that the 
veteran's hypertension, liver disease, and depression were 
not due to her diabetes.  However, the doctor was of the 
opinion that it was more likely than not that diarrhea was 
secondary to her diabetic condition or medication for her 
diabetes.  (Service connection and a 30 percent rating are 
already in effect for bowel disturbance, to include 
diarrhea.)  

On ophthalmologic examination, in September 2004, it was 
determined that the veteran had refractive error, involving 
myopia, astigmatism, and presbyopia; and that she did not 
have diabetic retinopathy in either eye.  

The December 2004 examination for housebound status or 
permanent need for regular aid and attendance focused on the 
veteran's carpal tunnel syndrome.  It did not indicate 
diabetes symptoms.  

Analysis

The record shows that the veteran's diabetes necessitates 
insulin and a restricted diet, which is contemplated by the 
current 20 percent rating.  The next higher evaluation 
requires that there also be regulation of activities.  
Regulation of activities means avoidance of strenuous 
occupational and recreational activities.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  There is no indication in the 
VA or private clinical records, or in the examination 
reports, that any physician has recommended avoidance of 
strenuous occupational and recreational activities.  On the 
contrary, it was specifically reported upon the January 1999 
VA examination that she had no restriction of activities.  On 
the August 2004 examination, it was noted that several non-
service-connected conditions disabled the veteran, but there 
was no evidence that the service-connected diabetes required 
a restriction of activities.  

A history of hypoglycemic episodes are also apparent, which 
is part of one of the criteria for a 60 percent rating for 
diabetes if the episodes necessitate one or two 
hospitalizations per year or twice a month visits to a 
diabetic care giver plus complications that would be 
compensable if separately evaluated.  The veteran has 
multiple complications of diabetes that are already 
compensably rated as follows:  recurrent bowel discomfort, 
diarrhea, and bowel incontinence due to diabetic medications 
(30 percent); depression (30 percent); peripheral neuropathy 
of lower extremities (10 percent each) and left upper 
extremity (10 percent).  Service connection and a zero 
percent rating are also in effect for bilateral cataracts 
secondary to diabetes.  No other compensable complications 
are apparent.  There is no medical or competent evidence to 
show that the veteran's hypoglycemic episodes have 
necessitated one or two hospitalizations a year or twice a 
month visits to a diabetic caregiver.
 
As noted above, complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Note (1) 
(2005).  The veteran and witnesses alleged that she has 
various complications.  Because neither the veteran nor her 
lay witnesses have the medical training and knowledge to 
diagnosis a medical condition or render an opinion as to the 
etiology of a disease or various symptoms, their assertions 
that various symptoms are due to the service-connected 
diabetes are not persuasive.  See 38 C.F.R. § 3.159 (2005); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The examiner on the 
August 2004 VA examination did provide a competent medical 
opinion as to claimed complications and he concluded that 
hypertension and liver disease were not due to her diabetes.  
Further, on ophthalmologic examination, in September 2004, it 
was determined that she did not have diabetic retinopathy in 
either eye, and that her eye problems were types of 
refractive error, involving myopia, astigmatism, and 
presbyopia.  Refractive error is not a disability for which 
compensation is provided.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  
The August 2004 examiner did identify diarrhea as more likely 
than not being due to the veteran's service-connected 
diabetic condition or medication for her diabetes.  However, 
the veteran's current 30 percent rating for bowel disturbance 
takes into account diarrhea.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7319 (2005).   

While the veteran may feel that her diabetes should be 
assigned a higher rating, the evidence from competent medical 
professionals is significantly more probative in determining 
the extent of the disability.  Here, the medical evidence 
establishes by a preponderance of evidence that the service-
connected diabetes mellitus does not warrant a higher or 
additional rating under any applicable criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

For both disabilities considered in this decision, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his low back disability or diabetes 
mellitus has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for degenerative joint 
disease of the lumbar spine is denied.  

A rating in excess of 20 percent for diabetes mellitus is 
denied.  


REMAND

As discussed above, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  That decision, in pertinent part, held that 
the VCAA notice requirements for a service connection claim 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman, at 483.  

The present appeal does not involve issues of service 
connection but the Court's analysis of VCAA is applicable.  
Here, pursuant to the Board's previous remand, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate her claim for an 
increased rating for her low back disability, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date for a 30 percent rating for 
degenerative joint disease of the lumbar spine, prior to 
September 2, 1998.  

The veteran's claim for an increased rating for his low back 
disability is contained in a statement, which was date 
stamped received on July 18, 1998.  A hand written notation 
on the statement indicates that the claims folder was 
requested in July 1998.  Another stamp on the claim statement 
indicates that the claim was entered in the TARGET system in 
July 1998.  A separate facsimile record indicates that 
records were requested from a VA medical center in August 
1998.  A stamp on the back of the claim statement indicates 
that it was routed to finance in September 2, 1998 (the 
veteran was also seeking waiver of an overpayment).  The 
September 2, 1998 date was used as the date of claim.  The 
veteran appealed the rating, but did not appeal the effective 
date.  

In light of these facts, the failure to notify the veteran of 
the type of evidence necessary to establish an effective date 
for the disability rating on appeal was clearly prejudicial 
and requires a remand for review of the effective date for 
the increased rating.  This case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date for the award 
of benefits will be assigned for an increased rating and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

The issue of entitlement to an effective date earlier than 
September 2, 1998, for a 30 percent rating for degenerative 
joint disease of the lumbar spine is REMANDED for the 
following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an earlier 
effective date for a 30 percent rating 
for the veteran's low back disability, 
prior to September 2, 1998, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then readjudicate 
the claim for an effective date for a 30 
percent rating for the veteran's service-
connected low back disability, prior to 
September 2, 1998, in light of any 
evidence added to the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


